Porter, J.,
delivered the opinion of the court.
The plailLtiff Watts, in conjunction with another creditor of the estate of Reno, complain of the defendant, curator of the succession, of having entered into an agreement with the other creditors, to take notes and obligations from a debtor of the estate; and with having violated that agreement, by causing execution to issue against the debtor, and selling certain property, of which he became the purchaser hrough the agency of Achison, the co-defendant. The petitioners state, that they have suffered great injury by these acts of the curator, and they pray that the sale made under execution of the debtor, may b~ set aside; that the de-
Complaints as to the conduct of a curator can only he redressed when as curator he pre-aents his account, ttiertlCUrepresenta-f tivesof estates can not he singled out by individual ere-the basis of a suit,
fendaht, McMicken, be compelled to comply with his r agreement, and take his share of the notes which were offered to the creditors, and finally that they have such other relief as their case might require.
A plea to the juridiction of the court was presented and sustained. The plaintiff appealed.
It appears to us the court did not err. The act cona-plained of is in relation to the defendant’s conduct as cura-1 _ ■ tor, viz.: in improvidently issuing a writ of execution from . . _ . . ♦ . r r the court, under which he held his appointment, m tavor ot the estate he represents. The time to get redress for this, wjp fog when as curator he presents his account. Particu-_ r far acts of the representatives of estates cannot be singled out by individual creditors, and made the basis of a suit. There can be only one to render an account, and when that is presented, all the acts of the curator, whether of non fea-sance or malfeasance, by which the creditors are injured, can be opposed to him. This doctrine has been long established in this court. ■ The reasons for it are obvious. There might be as many suits as there are Creditors, if a contrary rule was admitted. Again, the act complained of cannot be known to be an injury until the settlement of the estate, for non constat, that notwithstanding the alleged impropriety on the part of the representative, there may not be enough to pay each creditor his claim. — See the case of Hodge’s heirs vs. Dmmford, l.N.S. 126, and the authorities then cited.
It is, therefore, ordered, adjudged and decreed, that the' judgment of the District Court be affirmed with costs.